First Ottawa Bancshares, Inc. 10-K Exhibit 13.1 FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY Ottawa, Illinois CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY Ottawa, Illinois CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 INDEX SELECTED CONSOLIDATED FINANCIAL INFORMATION 1 MANAGEMENT’ S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 REPORT OF PREDECESSOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 16 CONSOLIDATED STATEMENTS OF OPERATIONS 17 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 18 CONSOLIDATED STATEMENTS OF CASH FLOWS 19 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 20 SELECTED CONSOLIDATED FINANCIAL INFORMATION The following table sets forth selected consolidated financial and other data of First Ottawa Bancshares, Inc. and its wholly owned subsidiary, The First National Bank of Ottawa (the Bank) and the Bank’s wholly owned subsidiary, First Ottawa Financial Corporation, together referred to as the Company.This information should be read in conjunction with the Company’s consolidated financial statements and notes thereto included herein.All dollar amounts are in thousands, except per share information. Year Ended December 31, Statement of Income Data: Total interest and dividend income $ Total interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ ) $ Per Share Data: Net income (loss) – basic $ ) $ Net income (loss) – diluted ) Cash dividends declared Book value at end of year (1) Selected Financial Ratios: Return on average assets (1) )% Return on average equity (1) ) Dividend payout ratio N/A Average equity to average assets (1) Net interest margin (tax equivalent) Allowance for loan losses to total loans at the end of period Nonperforming loans to total loans at the end of period (2) Net loans charged off to average total loans Balance Sheet Data: Total assets $ Total earning assets Average assets Gross loans, including loans held for sale Allowance for loan losses Total deposits Shareholders’ equity Excludes unrealized gain (loss) on securities available for sale. Includes loans 90 days past due and still accruing interest, loans on nonaccrual, and/or loans considered to be troubled debt restructurings that are not performing under the modified terms of the loan agreement. 1. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis is intended as a review of significant factors affecting the financial condition and results of operations of the Company for the periods indicated.The discussion should be read in conjunction with the Company’s consolidated financial statements and notes thereto and the selected consolidated financial data presented herein.In addition to historical information, the following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains forward–looking statements that involve risks and uncertainties.The Company’s actual results could differ significantly from those anticipated in these forward–looking statements as a result of certain factors discussed elsewhere in this report. Overview The Company’s principal business is conducted by the Bank and consists of a full range of community–based financial services, including commercial and retail banking.The profitability of the Company’s operations depends primarily on its net interest income, provision for loan losses, other income, and other expenses.Net interest income is the difference between the income the Company receives on its loan and securities portfolios and its cost of funds, which consists of interest paid on deposits and borrowings.The provision for loan losses reflects the cost of credit risk in the Company’s loan portfolio.Other income consists of service charges on deposit accounts, trust and farm management fee income, securities gains (losses), gains (losses) on sales of loans, and other income.Other expenses include salaries and employee benefits, occupancy and equipment expenses, other real estate owned expenses, and other noninterest expenses. Net interest income is dependent on the amounts and yields of interest–earning assets as compared to the amounts of and rates on interest–bearing liabilities.Net interest income is sensitive to changes in market rates of interest and the Company’s asset/liability management procedures in coping with such changes.The provision for loan losses is dependent upon management’s assessment of the collectibility of the loan portfolio under current economic conditions. The Company incurred a net loss of $2.1 million for the year ended December 31, 2010, compared to net income of $1.8 million for the year ended December 31, 2009.The return on average assets was (.73)% in 2010 compared to .64% in 2009.The return on average equity decreased to (8.19)% in 2010 from 7.18% in 2009.This resulted primarily from a net loss of $2.1 million in 2010. 2. Critical Accounting Policies The accounting and reporting policies of the Company are in accordance with accounting principles generally accepted in the United States of America and conform to general practices within the banking industry. The Company’s significant accounting policies are described in detail in the notes to the Company’s consolidated financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions.The Company’s financial condition and results of operations can be affected by these estimates and assumptions and are integral to the understanding of reported results. Critical accounting policies are those policies that management believes are the most important to the portrayal of the Company’s financial condition and results of operations, and they require management to make estimates that are difficult, subjective, or complex. Allowance for Loan Losses. The allowance for loan losses provides coverage for probable losses inherent in the Company’s loan portfolio.Management evaluates the adequacy of the allowance for loan losses each quarter based on changes, if any, in underwriting activities, the loan portfolio composition (including product mix and geographic, industry or customer–specific concentrations), trends in loan performance, regulatory guidance and economic factors. This evaluation is inherently subjective, as it requires the use of significant management estimates. Many factors can affect management’s estimates of specific and expected losses, including volatility of default probabilities, rating migrations, loss severity and economic conditions.The allowance is increased through provisions charged to operating earnings and reduced by net charge–offs. The Company determines the amount of the allowance based on relative risk characteristics of the loan portfolio.The allowance recorded for commercial loans is based on reviews of individual credit relationships and an analysis of the migration of commercial/agricultural loans and actual loss experience.The allowance recorded for homogeneous consumer and residential mortgage loans is based on an analysis of loan mix, risk characteristics of the portfolio, fraud loss and bankruptcy experiences, and historical losses, adjusted for current trends, for each homogeneous category or group of loans.The allowance for loan losses relating to impaired loans is based on the loan’sobservable market price, the collateral for certain collateral–dependent loans, or the discounted cash flows using the loan’s effective interest rate. Regardless of the extent of the Company’s analysis of customer performance, portfolio trends or risk management processes, certain inherent but undetected losses are probable within the loan portfolio.This is due to several factors, including inherent delays in obtaining information regarding a customer’s financial condition or changes in the customer’s unique business conditions, the judgmental nature of individual loan evaluations, collateral assessments and the interpretation of economic trends.Volatility of economic or customer–specific conditions affecting the identification and estimation of losses for larger non–homogeneous credits and the sensitivity of assumptions utilized to establish allowances for homogenous groups of loans are among other factors.The Company estimates a range of inherent losses related to the existence of these exposures. The estimates are based upon the Company’s evaluation of imprecise risk associated with the commercial and consumer allowance levels and the estimated impact of the current economic environment. 3. Mortgage Servicing Rights. Mortgage servicing rights (“MSRs”) associated with loans originated and sold, where servicing is retained, are capitalized and included in other assets in the consolidated balance sheet.The value of the capitalized MSRs represents the present value of the future servicing fees arising from the right to service loans in the portfolio.Critical accounting policies for MSRs relate to the initial valuation and subsequent impairment tests.The methodology used to determine the valuation of MSRs requires the development and use of a number of estimates, including anticipated principal amortization and prepayments of that principal balance.Events that may significantly affect the estimates used are changes in interest rates, mortgage loan prepayment speeds and the payment performance of the underlying loans.The carrying value of the MSRs is periodically reviewed for impairment based on a determination of fair value.For purposes of measuring impairment, the servicing rights are compared to a valuation prepared based on a discounted cash flow methodology, utilizing current prepayment speeds and discount rates.Impairment, if any, is recognized through a valuation allowance and is recorded as amortization of intangible assets. Derivatives.As a part of the Company’s funding strategy, derivative financial instruments, all of which are interest rate swap arrangements, are used to reduce exposure to changes in interest rates for certain financial instruments. These derivatives are accounted for by recognizing the fair value of the contracts on the balance sheet. The valuation of these derivatives is considered critical because carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record valuation adjustments for the interest rate swaps and related deposit products are provided by third parties. Stock Compensation. Grants under the Company’s stock incentive plan are accounted for by applying the fair value method and the use of an option pricing model to estimate the value of the options granted. The stock options are granted with an exercise price equal to the market price at the date of grant. Resulting compensation expense relating to the stock options is measured and recorded based on the estimated value of the options. Valuation Measurements.Valuation methodologies often involve a significant degree of judgment, particularly when there are no observable active markets for the items being valued. Investment securities and derivatives are carried at fair value, as defined in FASB Accounting Standards Codification (ASC) Topic 820, which requires key judgments affecting how fair value for such assets and liabilities is determined.In addition, the outcomes of valuations have a direct bearing on the carrying amounts of goodwill, mortgage servicing rights, other real estate owned, and pension and other postretirement benefit obligations. To determine the values of these assets and liabilities, as well as the extent to which related assets may be impaired, management makes assumptions and estimates related to discount rates, asset returns, prepayment rates and other factors. The use of different discount rates or other valuation assumptions could produce significantly different results, which could affect the Company’s results of operations. 4. Goodwill.Under FASB ASC Topic 350, the Company is required to evaluate goodwill for impairment on an annual basis or whenever events or changes in circumstances indicate that the carrying value may not be recoverable. The Company has elected to test for goodwill impairment as ofDecember31of each year. The Company cannot predict the occurrence of certain future events that might adversely affect the reported value of goodwill. Such events include, but are not limited to, strategic decisions made in response to economic and competitive conditions, the effect of the economic environment on the Company’s customer base, or a material negative change in its relationship with significant customers. 5. Consolidated Financial Condition Total assets at December 31, 2010 were $285.8 million compared to $283.7 million at December31, 2009, an increase of $2.1 million, or 0.7%.Despite the increase in our total assets, our net loans decreased 6.6% in 2010 to $137.4 million.Commercial real estate loans decreased by $1.7 million, construction and land development loans decreased by $3.9 million, and residential real estate loans decreased by $5.4 million during 2010, due to efforts by management to maintain credit quality during a period of decreasing demand.In addition to decreases in commercial real estate, construction and residential real estate loans, installment loans decreased by $337,000 due to a general decline in indirect lending volume and more stringent underwriting guidelines on consumer loans.Commercial and agricultural loans increased by $1.1 million and $1.5 million, respectively, during 2010.Also in 2010, investment securities decreased by $5.6 million, and certificates of deposit held for investment purposes increased by $13.8 million.The increase in certificates of deposit held for investment purposes was funded by the decrease in loans and investment securities. Cash and cash equivalents decreased $834,000 to $17.1 million, as management attempted to deploy excess balances at the Federal Reserve Bank while remaining liquid through the end of 2010.Deposits increased by $7.4 million, to $258.6 million at December 31, 2010, compared to $251.2million in the prior year. Premises and equipment increased by $287,000 in 2010 due to the purchase of a building and relocation of an existing branch in Streator, Illinois. Total shareholders’ equity was $23.0 million at December 31, 2010 and $26.0 million at December31, 2009.This resulted primarily from a net loss of $2.1 million in 2010.In addition, a decrease in other comprehensive income of $526,000 in 2010, caused a further decrease in equity. Consolidated Results of Operations 2010 Compared to 2009 Net Interest Income.Net interest income was $8.9 million in 2010 and $9.1 million in 2009.Interest income on earning assets decreased $1.2 million in 2010 from 2009.This decrease was primarily attributable to decreased interest income earned on the loan portfolio of $536,000, taxable securities of $279,000, and tax exempt securities of $412,000.Increased interest income earned on certificates of deposit held for investment of $85,000 helped to offset the decreased loan and securities income.The decrease is attributable to decreases in average balances and also average yields available in the marketplace in 2010.Interest expense on interest–bearing liabilities decreased $1.0 million as a result of a decrease in the average cost of funds in 2010 compared to 2009.The net interest margin on a tax equivalent basis increased to 3.90% in 2010 from 3.88% in 2009.The primary reason for the increase in the net interest margin was the result of a decrease in the market rates paid on deposit liabilities during 2010. Provision for Loan Losses.The provision for loan losses was $5.7 million in 2010 compared to $1.3 in 2009.As of December 31, 2010, the allowance for loan losses totaled $3.4 million, or 2.39% of total loans, compared to $2.3 million, or 1.56% of total loans, at December 31, 2009.The increase in the allowance for loan losses in 2010 was influenced by the current economy, increased delinquencies, increased non-performing loans, and the assessment of risk factors affecting our loan portfolio. 6. The amounts of the provision and allowance for loan losses are influenced by current economic conditions, actual loss experience, industry trends and other factors, including real estate values in the Company’s market area and management’s assessment of current collection risks within the loan portfolio.Along with other financial institutions, management shares a concern for the outlook of the economy for 2011.Even though there are indications of emerging strength, it is uncertain if this strength is sustainable. If it is not sustainable, borrowers may continue to experience difficulty, and the level of non–performing loans, charge-offs, and delinquencies could rise and require increases in the provision.Regulatory agencies have warned of possible higher charge-offs in the industry.The allowance for loan losses represents management’s estimate of probable incurred losses based on information available as of the date of the financial statements.The allowance for loan losses is based on management’s evaluation of the collectibility of the loan portfolio, including past loan loss experience, known and inherent risks in the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, and economic conditions. Management has concluded that the allowance for loan losses was adequate at December31, 2010 to cover probable losses on existing loans.However, there can be no assurance that the allowance for loan losses will be adequate to cover all losses in the loan portfolio. Noninterest Income.The Company’s noninterest income decreased $473,000, or 14.5%, compared to 2009.Noninterest income decreased primarily due to a $637,000 decrease to $342,000 of gains realized on the sale of investment securities in 2010, compared to 2009. Service charges on deposit accounts decreased by $135,000, or 16.0%, to $708,000 due to decreased overdraft volume in 2010 compared to 2009.Mortgage servicing income increased $198,000 to $503,000 in 2010 compared to 2009 as a result of increased originations of residential real estate loans because of the general decrease in interest rates in 2010.Trust and farm management fee income increased to $570,000 in 2010 from $503,000 in 2009. Noninterest Expense.The Company’s noninterest expense was $9.9 million in 2010 and $8.8 million for 2009.Salaries and employee benefits, which is the largest component of noninterest expense, decreased $96,000, to $4.5 million in 2010. In 2010, increases in expenses, including expenses related to other real estate owned of $1.1 million, occupancy and equipment expense of $72,000, data processing expense of $71,000, other expense of $112,000, and professional fees of $24,000 were partially offset by a decrease in insurance expense of $123,000, and the decrease in salaries and employee benefit expenses.Other expense increased primarily due to a $129,000 impairment loss in 2010 on an other asset held by the Company. Increased losses on the sale of other real estate owned resulted from an increase in the number of properties being sold and also decreased market values associated with the properties remaining in inventory. Occupancy and equipment expense increased due to the relocation of a branch to a new facility and the related impairment charge to the vacant facility. 7. Income Taxes.Income tax expense decreased by $2.3 million in 2010 compared to 2009.The Company’s tax rate varied from statutory rates principally due to interest income from tax–exempt securities and loans.The Company’s effective tax rate was (46.5)% and 20.71% for 2010 and 2009, respectively. The components of the changes in net interest income are shown below.Changes in net interest income are allocated between amounts attributed to changes in rate and changes in volume for the various categories of interest–earning assets and interest–bearing liabilities. Analysis of Changes in Interest Income and Expense ($000s) 2010 - 2009 2009 – 2008 Increase (Decrease) Increase (Decrease) Change Change Change Change Total Due to Due to Total Due to Due to INTEREST INCOME Change Volume Rate Change Volume Rate Loans $ ) $ ) $ ) $ ) $ ) $ ) Interest bearing deposits ) ) Securities ) (6 ) ) Federal funds sold (2
